Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/12/20220 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No 10,945,630 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 1, Liang (Pat.8160834) discloses a method of performing diagnostics on a subcutaneous or implanted glucose sensor having at least one working electrode, (observing a total current of the sensor over a period of time for a predetermined frequency so that the state of the sensor is observed. Such methods of the invention can be used to observe a number of sensor parameters... observations of the peak instantaneous electrical current and/or the total current in the sensor over a period of time for a predetermined frequency can be used to estimate sensor impedance magnitude and/or sensor capacitance... (e.g. a peak instantaneous electrical current calculated value is too close to the threshold level, or the value indicates a previously 
   performing, by a microprocessor, a first EIS procedure and a second EIS procedure to generate a first set of data and a second set of data, respectively, for said values associated with the one or more ElS-based parameters (Col. 3, lines 21 - 30); 
   updating, by said microprocessor, the vector and said first and second sets of data (Col. 8, line 63 through Col. 9, line 2); and
    monitoring, by said microprocessor, the values contained in the vector to determine whether the glucose sensor has lost sensitivity (Col. 29, lines 35-45, where second concern is in the identification of sensor failures. In general, a sensor enters failure mode with either delamination or a general loss of sensitivity).

Kubo (Pub.20120016596) discloses: defining a vector containing values associated with one or more electrochemical impedance spectroscopy (EIS)-based parameters and values associated with one or more non-ElS-based parameters (Fig. 3A, para [0106)); Kubo does not explicitly disclose defining a combined threshold value for a combination of said one or more ElS-based parameters and said non-ElS-based parameters.  Kubo does disclose the different ID 1-4 and communication range (Figs.3B and 3C, #51B) which corresponds to the different time and date, for instance the ID1 and ID2 

The closest prior art, Liang and Kubo either singularly or in combination, fail to anticipate or render obvious that a step of “defining a combined threshold value for a combination of said one or more ElS-based parameters and said one or more non-ElS-based parameters” and “the sensor has lost sensitivity based on a combined vector value of said combination of EIS-based and non-E!S-based parameters crossing said combined threshold value”. 

Claims 2-19 are allowable due to their dependency on claim 1.

Regarding Claim 20, Liang in view of Kubo disclose a defining method of performing diagnostics on a subcutaneous or implanted glucose sensor having at least one working electrode, comprising:
    defining a vector containing values associated with one or more electrochemical impedance spectroscopy (EIS)-based parameters and values associated with one or more non-ElS-based parameters;
performing, by a microprocessor, a first EIS procedure and a second EIS procedure to generate a first set of data and a second set of data, respectively, for said values associated with the one or more ElS-based parameters; 
    updating, by said microprocessor, the vector and said first and second sets of data; monitoring, by said microprocessor, the values contained in the vector to determine whether the glucose sensor has lost sensitivity, as recited in Claim 1. 


The closest prior art, Liang and Kubo either singularly or in combination, fail to anticipate or render obvious that a step of “defining a combined threshold value for a combination of said one or more ElS-based parameters and said one or more non-ElS-based parameters” and “vector values to determine whether the sensor has lost sensitivity based on a combined vector value of said combination of ElS-based and non-EIS-based parameters crossing said combined threshold value”.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KALERIA KNOX/
Examiner, Art Unit 2857

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857